DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the limitation “the outer surface of the first tube at the first end including at least one protrusion extending therefrom” raises a written description issue because it is unclear from the specification to which protrusion the applicant is referring.  Nowhere in the specification is a disclosure for a protrusion extending from the outer surface of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation “the outer surface of the second tube being spaced from the first tube such that a gap exists between the first tube and the second tube and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (3,481,712) in view of Levesque (4,393,974).

    PNG
    media_image1.png
    337
    258
    media_image1.png
    Greyscale
 
Claims 1, 2 and 4
Bernstein discloses cartridge tube (20) comprising a first tube including a sidewall having an outer surface and an inner surface extending between a first/top end and a second/bottom end; and a second tube including a sidewall having an outer surface and an inner surface extending between a first end and a second end thereof with the second tube having an outer diameter that is less than an inner diameter of the first tube, the outer surface of the second tube being spaced from the first tube such that a gap exists between the first tube and the second tube and encircles the second tube and the second end of the second tube, at least at the inner surface thereof, extending linearly between the sidewall of the second tube.  The outer surface of the second end of the second tube disclosed by Bernstein extends linearly/flat between the sidewall (see figure above).  Bernstein further discloses a segment of the inner surface of the first tube transitioning to the inner surface of the second tube at an inclined portion of the inner surface of the first tube capable to aid in positioning a product within 
Claim 3
Bernstein further discloses the first tube is longer than the second tube (see figure above).
Claim 7
Bernstein further discloses the gap extends from the second end of the second tube in a direction toward the first end of the second tube (see figure above).
Claim 9

Claim 10
Bernstein further discloses a cavity (defined by interior space within the cartridge tube) extends within the first tube and the second tube (see figure above) and, in a sealed state.  Bernstein further discloses the cover including an inwardly spaced central portion (31) including a plateau that serves as a microscope flat slide (33) to receive and retain sediment for examination (see column 3 lines 19-29).  Bernstein does not explicitly discloses the covering is entirely external of the first tube and the cavity.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Bernstein having a smaller depth for the spaced central portion depending on the size of the sediment to be disposed for examination.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (3,481,712) and Levesque (4,393,974) as applied to claim 1 above, and further in view of Rutherford (5,075,905).
Bernstein does not disclose the first tube and the second tube are each comprised of transparent and/or translucent material.  However, Rutherford discloses translucent containers are known for allowing visual inspection of sediment present in the container (see column 2 lines 65-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entire container of Bernstein being translucent as taught by Rutherford to allow visual inspection of the sediments under examination.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.  Regarding applicant’s arguments, Bernstein discloses the outer surface of the second end of the second tube disclosed by Bernstein extends linearly/flat between the sidewall (see figure above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736